Citation Nr: 0524142	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  99-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 1606 (formerly Chapter 106) of 
Title 10, United States Code, prior to May 8, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant, father


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The appellant had active service from February to June 1994, 
and also had time in the Selected Reserves.  He has already 
established eligibility to receive educational assistance 
benefits pursuant to Chapter 1606 of Title 10, United States 
Code.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1997 RO decision which awarded the appellant 
educational assistance benefits pursuant to Chapter 1606 of 
Title 10, United States Code, beginning on May 8, 1996.  The 
appellant appeals for a retroactive award of educational 
assistance benefits pursuant to Chapter 1606 of Title 10, 
United States Code, prior to May 8, 1996. 

The appellant's claim was remanded in February 2000.  He was 
scheduled to appear for a hearing in April 2005, but failed 
to report for said hearing.  

FINDINGS OF FACT

1.  The veteran was eligible for Chapter 1606 educational 
benefits as a member of the Selected Reserve.

2.  The certifying official at Westfield State College 
submitted an enrollment certificate in May 1997 indicating 
that the veteran had enrolled in classes there beginning in 
September 1994.  

3.  The veteran submitted an application for education 
benefits on May 8, 1997, stating that he had attended 
Westfield State College from September 1992 to May 1997.  

CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for courses taken in connection with the veteran's bachelor's 
degree prior to May 8, 1996, have not been met. 10 U.S.C.A. 
§§ 16132, 16136 (West 2002); 38 C.F.R. § 21.7631(a), (b) 
(2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service records show that the veteran was in the Army from 
February to June 1994, and was in the Selected Reserves 
beginning August 1993 for a period of 6 years.  

A notice of basic eligibility dated November 1994 (signed by 
the veteran and his commanding officer) was date-stamped 
received by the RO in August 1997.  

A notice of basic eligibility dated April 1997 (signed by the 
veteran and his commanding officer) was date-stamped received 
by the RO in April 1997.  

In a May 1997 application for benefits (received on May 8, 
1997), the veteran stated that he had attended Westfield 
State College from September 1992 to May 1997.  

In the May 1997 enrollment certificate (signed on May 5, 
1997, and received on May 8, 1997), the certifying official 
at Westfield State College indicated that the veteran had 
enrolled in 15 hours from September 1994 to December 1994, 16 
hours from January 1995 to May 1995, 14 hours from September 
to December 1995, 15 hours from January to May 1996, 15 hours 
from September to December 1996, and 9 hours from January to 
May 1997.  

A note was made on June 1997 indicating that a VA official 
contacted the certifying official at Westfield State College.  
She stated that she never submits paperwork until she gets a 
notice of basic eligibility .  

In an August 1997 letter, the RO wrote that it had received 
the veteran's application for 1606 benefits and a 
certification from Westfield State College that he was 
enrolled for the Fall 1994 through Spring 1997 semesters.  It 
stated that current laws allowed VA to award benefits 
retroactive one year from the date of claim, so were awarding 
benefits beginning on May 8, 1996.  

In the appellant's May 1999 substantive appeal, he stated 
that he had provided his necessary Army Reserve and college 
paperwork to prove he was eligible for benefits in 1994.  He 
stated that he had received benefits as if he had only been 
in college for 1/3 of the time that he actually was.  He 
stated that he did not have a form to mail prior to the date 
he mailed the paperwork to the office.  He stated that he was 
told there was no limit on how far back benefits for an 
eligible person would be paid.  

The veteran testified at a hearing in July 1999 before the 
RO.  He stated that he did not submit an enrollment 
certificate prior to the one he submitted on May 8, 1997.  He 
testified that he was told his filing for education benefits 
would be fully retroactive, and not just for 1 year.  He 
stated that he did not file for benefits earlier than May 
1997 because he was told by his VA representative that he 
needed a notice of basic eligibility form to have been filed.  
The decision review officer stated that there were two 
notices of basic eligibility on file, one from May 1997, and 
the other from November 1994.  The veteran testified that he 
went to his unit starting in 1994 to inquire why he was not 
receiving money.  The review officer wondered why someone at 
Westfield State would not fill out the proper paperwork and 
mail them to the VA.  He stated that they should have known 
that the veteran was a Reservist eligible for 106 benefits.  

Analysis

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that his claim was denied because under 
applicable VA law, he had not filed his claim for education 
benefits until May 8, 1997.  In a case such as this, where 
the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training has a high school diploma or its equivalent, is 
entitled to educational assistance under Chapter 1606. 10 
U.S.C.A. § 16132 (West 2002).  A determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces. 38 C.F.R. § 21.7540(a) (2004).

The regulations governing the payment of Chapter 1606 
benefits prohibit an award of Chapter 1606 benefits for any 
period of enrollment that occurred earlier than one year 
prior to the date of the receipt of the application for such 
benefits.  Specifically, the commencing date of a first-time 
award of educational assistance allowance for an individual 
eligible under Chapter 1606 will be the latest of the 
following dates: (i) the date certified by a school or 
establishment under paragraph (b) or (c); (ii) one year 
before the date of claim; and (iii) the later of the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice.  Paragraph 
(b), which governs school certification of courses leading to 
a standard college degree, provides that when a student 
enrolls in a resident course or subject, the commencing date 
of an award of educational assistance will be the date of 
reporting provided other criteria are met. 
38 C.F.R. § 21.7631(a), (b) (2004).

The veteran seeks payment for education benefits under 
Chapter 1606 for the Fall 1994, Spring 1995, Fall 1995, and 
Spring 1996 semesters at Westfield State College during which 
time he was enrolled full-time for his Bachelor's degree.  As 
the veteran submitted his application for benefits to VA on 
May 8, 1997, he was deemed eligible for payment of Chapter 
1606 benefits for the period beginning on May 8, 1996.  
Although the veteran could have submitted his application for 
benefits any time prior to May 8, 1997 (at least any time 
prior to the day he left active duty on June 23, 1994), and 
been deemed eligible for reimbursement, as previously noted, 
the veteran did not submit his application until May 8, 1997.  

Although the certifying official at Westfield State College 
certified an earlier date of enrollment than May 8, 1996 (the 
May 1997 enrollment certificate indicated that the veteran 
took classes in September 1994), under 38 C.F.R. § 21.7631, 
the commencing date of a first-time award of educational 
assistance is the later of this date or one year before the 
date of claim, i.e., May 8, 1996.  38 C.F.R. § 21.7631 (a) 
(iii) is not relevant because it discusses dates of course 
approvals, and VA was not notified that the veteran was 
attending Westfield State College until May 1997.  Thus, 
since 1 year prior to the date of claim is later than the 
date certified by the school official, May 8, 1996, is deemed 
to be the commencing date of a first-time award of education 
benefits under Chapter 1606.  

The veteran could have applied for benefits before May 1997, 
and he would have been eligible for benefits at an earlier 
date.  However, as noted above, the veteran waited until he 
had been in school for more than 3 years to apply for 
benefits.  The case turns on when the veteran applied for 
benefits, and the veteran did not apply for benefits until 
May 8, 1997.  

The Board acknowledges the appellant's argument that VA 
representatives gave him wrong information.  In regard to 
what the appellant may have been led to believe regarding his 
entitlement to VA benefits, the United States Court of 
Appeals for Veterans Claims (CAVC) rejected a similar 
argument in Harvey v. Brown, 6 Vet. App. 416 (1994).  In that 
case, the CAVC found that a claimant may not be deemed to 
have entitlement to statutorily prescribed education benefits 
if he/she does not meet the statutory eligibility criteria 
established by Congress, regardless of whether the claimant 
claims entitlement to those benefits on the basis of his/her 
assertion that misleading or erroneous information was 
provided to him/her regarding education benefits. Harvey, 6 
Vet. App. at 424.  Therefore, in this regard, the appellant's 
claim must also fail.

Similarly, the veteran's argument that the certifying 
official gave him erroneous information about when to file 
for benefits, and that the certifying official should have 
filed paperwork with VA at an earlier date is not relevant to 
the narrow question of when the veteran filed his application 
for benefits.  Any disagreement that he has with the 
certifying official or with Westfield State College must be 
addressed with them.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 1606 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Since payment of 
government benefits must be authorized by statute and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits, the veteran's claim must be denied.  The law 
in this case is dispositive; therefore, the veteran's claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, for the period prior to 
May 8, 1996, is denied. 


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


